743 N.W.2d 205 (2008)
MICHIGAN ENVIRONMENTAL COUNCIL and Public Interest Research Group, Appellants,
v.
MICHIGAN PUBLIC SERVICE COMMISSION and Indiana Michigan Power Company, Appellees.
Docket No. 134474. COA No. 264859.
Supreme Court of Michigan.
January 22, 2008.
On order of the Court, the application for leave to appeal the April 24, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.